Citation Nr: 0616267	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-28 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with complications as a result of herbicide exposure.

2  Entitlement to service connection for facial scar, 
secondary to shrapnel wound.

3.  Entitlement to service connection for fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

REMAND

The veteran served on active duty from February 1963 until 
January 1967.  Initially, the Board notes that in a January 
21, 2003 statement, the veteran stated that he would be 
receiving treatment, from the Orlando, Florida VA clinic, for 
erectile dysfunction which he claims is secondary to his 
diabetes.  However, only records dated up to January 6, 2003 
have been associated with the claim's file. 

Second, the veteran alleges he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  In general, VA 
regulations allow for presumptive service connection for 
diabetes mellitus for veterans who are presumed to have been 
exposed to Agent Orange while serving in the Republic of 
Vietnam beginning on January 9, 1962 and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  The veteran 
states that while he was stationed at Kadena Air Force Base, 
Okinawa, Japan, he was sent on temporary additional duty to 
various aircraft crash sites in Vietnam.  The veteran has 
provided photographs documenting his presence in DaNang, 
Vietnam.  A search of the veteran's personnel records is 
necessary to verify his presence in Vietnam and/or the U.S. 
Army and Joint services should be requested to verify service 
in Vietnam. 

Third, with regard to the issues of entitlement to service 
connection for facial scar and fungal infection of the feet, 
the Board finds that further development is necessary.  
Service medical records, dated August and September 1963, 
noted treatment of the veteran's feet for swelling and 
tenderness, and VA clinic records, dated January 2003, noted 
lesion treatment of the veteran's feet.  Therefore, the Board 
finds that a VA examination is necessary to make a decision 
on the claim.  Also, it appears that there are additional VA 
and personnel records that should be associated with the 
folder.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and obtain 
the following information:  a.  what were the 
circumstances behind his service in Vietnam (brief 
temporary duty, classified mission, fact-finding 
visit, etc.)?  b. When, where and how long did he 
serve in Vietnam and with what unit?  c. What was 
his duty in Vietnam? d.  Does he have any 
documentation, such as temporary duty orders, 
hostile fire pay vouchers, or any other evidence 
verifying service in Vietnam? 

2.  Obtain the veteran's service personnel records 
to verify his claim of service in Vietnam.  If the 
veteran's service personnel records cannot be 
located, such negative response should be 
indicated. 

3.  If the veteran's service personnel records do 
not verify service in Vietnam, then the RO should 
provide a copy of his personnel records and a copy 
of his response to the questions in subparagraph 1 
above to the U.S. Armed services Center for Unit 
Records Research in order to ascertain whether the 
veteran served in Vietnam.  

4.  The RO should obtain all records of VA 
treatment at the Orlando, Florida VA clinic since 
January 1, 2003.  All records obtained should be 
associated with the claim's folder.  

5.  After completing the above, schedule the 
veteran for VA C&P  examination(s) by medical 
doctor(s) appropriate to the issues on appeal.  The 
RO should forward the veteran's claim's file for 
review.  The physician(s) should examine the 
veteran, conduct any appropriate diagnostic 
testing, and then issue written report(s) 
addressing the  following:  

a.	The examiner should specify whether the 
veteran has diabetes, peripheral 
neuropathy, and/or erectile dysfunction.  
If the veteran has diabetes, determine 
whether it is at least as likely as not (50 
percent probability or more) that any 
current disability of peripheral neuropathy 
and/or erectile dysfunction was caused by 
or aggravated by the diabetes.  

b.	The examiner should clarify the nature of 
any fungal infection of the feet.  The 
examiner should determine whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
fungal infection of the feet was initially 
manifested in service or is otherwise 
related to military service.  

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  

6.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



